Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	Claims 1-2, 4-12, 14-21, and 23-25 are allowed.
  The following is an examiner’s statement of reasons for allowance:
	
2.	Claims 1-2, 4-5, 10, and 21 are allowed because the prior art of record does not disclose or suggest the distinct feature: “obtaining the workload by calibrating the historical workload based on the highest processing power, the processing power of the given storage device, and a device type of the given storage device”, as recited in the independent claims 1 and 21; claims 2, 4-5, and 10 are dependent from claim 1.  
	3.	Claims 6-9 are allowed because the prior art of record does not disclose or suggest the distinct feature: “selecting, from the second set of storage devices, a second subset of storage devices having a workload that is lower than the second average value by an amount exceeding a second threshold; and moving partial data stored in the first subset to the second subset”, as recited in the independent claim 6; claims 7-9 are dependent from claim 6.
	4.	Claims 11-12, 14-15, and 20 are allowed because the prior art of record does not disclose or suggest the distinct feature: “obtaining the workload by calibrating the historical workload based on the highest processing power, the processing power of 
	5.	Claims 16-19 are allowed because the prior art of record does not disclose or suggest the distinct feature: “selecting, from the second set of storage devices, a second subset of storage devices having a workload that is lower than the second average value by an amount exceeding a second threshold; and moving partial data stored in the first subset to the second subset”, as recited in the independent claim 16; claims 17-19 are dependent from claim 16.
	6.	Claims 23-25 are allowed because the prior art of record does not disclose or suggest the distinct feature: “in response to a first storage device in the at least one set having a workload that is higher than the average value by an amount exceeding a fifth threshold, moving partial data in the first storage device to a second storage device in the at least one set having a workload that is lower than the average value by an amount exceeding a sixth threshold”, as recited in the independent claim 23; claims 24-25 are dependent from claim 23.
	The closest prior art of record to the subject matters recited in claims appears to be the disclosure of Masputra. However, Masputra does not teach or suggest the above recited limitations in combination with other features included in the claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached Monday through Friday from 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASHEM FARROKH/Primary Examiner, Art Unit 2135                                                                                                                                                                                                        
September 17, 2021